DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group, Claims 1-6 in the reply filed on 08/30/2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 07/17/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The disclosure is objected to because of the following informalities:  
On page 1, line 11 of the specification, the section heading “BCKGROUND” appears to be misspelled.
On page 4, line 16 of the specification, the section heading “DETAILED DEACRIPTION” appears to contain a misspelling of the word “DESCRIPTION”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle formed by two holes” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a near side of each of the core portions (3)" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because the specification does not mention any “near side” and, furthermore, it is unclear which side would be considered a near side in light of the specification.
Claim 4 recites the limitation "the one, two, or three holes" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim because “one, two, or three holes” are not previously mentioned by either claim 4 or its base claim(s).
Claim 5 recites the limitation "an angle formed by two holes" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because there are no lines or planes disclosed in order to measure the claimed angle. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2013-195800 A to Yo, Hei et al. (hereinafter “Hei”).  The Hei document was cited by applicant in the IDS and included an English translation.
In re claim 1, Hei discloses, see Figure 3, a multicore fiber (31) comprising: 
a plurality of core portions (3); and 
a cladding portion (2) formed around an outer periphery of the core portions (3), wherein 
the cladding portion (2) includes a hole (4) that is arranged between two core portions (3) adjacent to each other (i.e. the two core portions directly labeled as reference numeral 3 in Figure 3 and one of the two holes 4 located on the dotted line between these two core portions), and 
a distance between the hole (4) and one of the two core portions (3) differs from a distance between the hole (4) and another of the two core portions (3) as seen in Figure 3.  See paragraphs [0028]-[0046] of the English translation of Hei for further details. 

In re claim 2, as seen in Figure 3 of Hei, the core portions (3) are arranged in a hexagonal array, and a plurality of the holes (4) are arranged on a near side of each of the core portions (3) (i.e., the side closest to the center core portion).

In re claim 3, as seen in Figure 3 of Hei, the core portions (3) includes core portions (3) each being adjacent to N core portions (3), where N is an integer greater than two, and a number of the holes (4) which are arranged around an outer periphery of each of the core portions (3) is N or less.

In re claim 4, as seen in Figure 3 of Hei the N is six and one, two, or three holes (4) are arranged around the outer periphery of each of the core portions (3).

In re claim 5, when two or three holes (4) are arranged around the outer periphery of each of the core portions (3) of Hei, an angle of 60 or 120 degrees may be formed by two holes (4) of the two or three holes (4) by drawing a first line that intersects the two holes and drawing a second line that forms a 60 or 120 degree angle with the first line.

In re claim 6, since the multicore fiber (31) of Hei appears to have the same exact physical structure as claimed, a cable cutoff wavelength of the core portions (3) must inherently be 1530 nm or less because the cable cutoff wavelength is considered a functionally defined limitation

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2015-045705 A to Sakamoto et al. (hereinafter “Sakamoto”).  
In re claim 1, Sakamoto discloses, see Figures 1 and 9, a multicore fiber (91) comprising: 
a plurality of core portions (10); and 
a cladding portion (20) formed around an outer periphery of the core portions (10), wherein 
the cladding portion (20) includes a hole (30) that is arranged between two core portions (10) adjacent to each other (i.e. any two adjacent core portions 10 in Figure 3 and any one of the two holes 30 located directly between these two adjacent core portions 10), and 
a distance between the hole (30) and one of the two core portions (10) differs from a See the enclosed English translation of Sakamoto for further details. 

In re claim 2, as seen in Figures 1 and 9 of Sakamoto, the core portions (10) are arranged in a hexagonal array, and a plurality of the holes (30) are arranged on a near side of each of the core portions (10) (i.e., the side closest to the center of the multicore fiber 91).

In re claim 3, as seen in Figures 1 and  9 of Sakamoto, the core portions (10) includes core portions (10) each being adjacent to N core portions (10), where N is an integer greater than two, and a number of the holes (30) which are arranged around an outer periphery of each of the core portions (10) is N or less.

In re claim 4, as seen in Figure 9 of Sakamoto the N is six and one, two, or three holes (30) are arranged around the outer periphery of each of the core portions (10).

In re claim 5, when two or three holes (30) are arranged around the outer periphery of each of the core portions (10) of Sakamoto, an angle of 60 or 120 degrees may be formed by two holes (30) of the two or three holes (30) by drawing a first line that intersects the two holes (30) and drawing a second line that forms a 60 or 120 degree angle with the first line.

In re claim 6, as seen in Figure 6 of Sakamoto, a cable cutoff wavelength λC is less than 1530 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
September 8, 2021